




Exhibit 10.3

 

ST. JUDE MEDICAL, INC. 2007 STOCK INCENTIVE PLAN

RESTRICTED STOCK AWARD CERTIFICATE

This certifies that   [name]

is granted a Restricted Stock Award for **[number]* shares of Common Stock,

$.10 par value, of St. Jude Medical, Inc., a Minnesota corporation.

Social Security Number:

 

 

 

 

Address:

 

 

 

 

Grant Date:

 

 

, 200

 

Expiration Date of Restricted Period:

 

[____] [vesting schedule]

 

This Restricted Stock Award is governed by, and subject in all respects to, the
terms and conditions of the Restricted Stock Award Agreement, a copy of which
is attached to and made a part of this document, and the St. Jude Medical, Inc.
2007 Stock Incentive Plan, a copy of which is available upon request. This
Award Certificate has been duly executed, by manual or facsimile signature, on
behalf of St. Jude Medical, Inc.

ST. JUDE MEDICAL, INC.

By:

 

Name:

 

Title:

 

 


--------------------------------------------------------------------------------


ST. JUDE MEDICAL, INC.

2007 STOCK INCENTIVE PLAN

RESTRICTED STOCK AWARD AGREEMENT

This Restricted Stock Award Agreement is between St. Jude Medical, Inc., a
Minnesota corporation (the “Company”), and you, the person named in the attached
Restricted Stock Award Certificate (the “Award Certificate”), who is an employee
or a director of the Company. This Agreement is effective as of the date of
grant set forth in the attached Award Certificate (the “Grant Date”).

The Company wishes to award to you a number of shares of the Company’s Common
Stock, $.10 par value (the “Common Stock”), subject to certain restrictions as
provided in this Agreement, in order to carry out the purpose of the St. Jude
Medical, Inc. 2007 Stock Incentive Plan (the “Plan”).

Accordingly, for good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, the Company and you hereby agree as follows:

 

1.

Award of Restricted Stock.

The Company hereby grants to you, effective as of the Grant Date, an Award of
Restricted Stock for that number of shares of Common Stock set forth in the
attached Award Certificate (the “Shares”), on the terms and conditions set forth
in this Agreement and the Award Certificate and in accordance with the terms of
the Plan.

 

2.

Rights with Respect to the Shares.

With respect to the Shares, you shall be entitled to exercise the rights of a
shareholder of Common Stock of the Company, including the right to vote the
Shares and the right to receive cash dividends thereon as provided in Section 8
of this Agreement, unless and until the Shares are forfeited pursuant to
Section 5 hereof. Your rights with respect to the Shares shall remain
forfeitable at all times prior to the date or dates on which such rights become
vested, and the restrictions with respect to the Shares lapse, in accordance
with Section 3, Section 4 or Section 5 hereof.

 

3.

Vesting.

Subject to the terms and conditions of this Agreement, the Shares shall vest,
and the restrictions with respect to the Shares shall lapse, on the date or
dates and in the amount or amounts set forth in the attached Award Certificate
if you remain continuously employed by the Company or if you continuously serve
on the Company’s Board of Directors until the respective vesting dates.

 

4.

Change of Control.

Notwithstanding the vesting provisions contained in Section 3 above, but subject
to the other terms and conditions in this Agreement, upon the occurrence of a
Change of Control (as defined below) you shall become immediately and
unconditionally vested in all Shares and the restrictions with respect to all of
the Shares shall lapse. For purposes of this Agreement, “Change of Control”
shall mean any of the following events:


--------------------------------------------------------------------------------


(a)           the acquisition by any person, entity or “group,” within the
meaning of Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934,
as amended (the “Exchange Act”), other than the Company or any of its
Affiliates, or any employee benefit plan of the Company and/or one or more of it
Affiliates, of beneficial ownership (within the meaning of Rule 13d-3
promulgated under the Exchange Act) of 35% or more of either the then
outstanding shares of Common Stock or the combined voting power of the Company’s
then outstanding voting securities in a transaction or series of transactions
not approved in advance by a vote of at least three-quarters of the Continuing
Directors (as defined below); or

(b)           individuals who, as of the Grant Date, constitute the Board of
Directors of the Company (generally the “Directors” and as of the Grant Date the
“Continuing Directors”) cease for any reason to constitute at least a majority
thereof, provided that any person becoming a Director subsequent to the Grant
Date whose nomination for election was approved in advance by a vote of at lease
three-quarters of the Continuing Directors (other than a nomination of an
individual whose initial assumption of office is in connection with an actual or
threatened solicitation with respect to the election or removal of the Directors
of the Company, as such terms are used in Rule 14a-11 of Regulation 14A under
the Exchange Act) shall be deemed to be a Continuing Director; or

(c)           the approval by the shareholders of the Company of a
reorganization, merger, consolidation, liquidation or dissolution of the Company
or of the sale (in one transaction or a series of related transactions) of all
or substantially all of the assets of the Company other than a reorganization,
merger, consolidation, liquidation, dissolution or sale approved in advance by a
vote of at least three-quarters of the Continuing Directors; or

(d)           the first purchase under any tender offer or exchange offer (other
than an offer by the Company or any of its Affiliates) pursuant to which shares
of Common Stock are purchased; or

(e)           at least a majority of the Continuing Directors determines in
their sole discretion that there has been a change in control of the Company.

 

5.

Early Vesting; Forfeiture.

If your employment terminates or if you resign or are removed from or otherwise
cease to serve on, the Company’s Board of Directors prior to the vesting of the
Shares pursuant to Section 3 or Section 4 hereof, your rights to all of the
unvested Shares shall be immediately and irrevocably forfeited, including the
right to vote such Shares and the right to receive cash dividends on such
Shares, unless otherwise determined by the Committee administering the Plan,
except that if you die, become Disabled, or in the case of an employee,
terminate employment by reason of Normal Retirement or Early Retirement prior to
the vesting or forfeiture of all Shares pursuant to Section 3 or Section 4
hereof, you shall become immediately and unconditionally vested in all of the
Shares for which vesting has occurred as a result of such event in accordance
with the terms of the Award Certificate and your rights to all of the unvested
Shares shall be immediately and irrevocably forfeited pursuant to the terms of
this Agreement and the attached Award Certificate, and the restrictions with
respect to all such vested Shares shall lapse, on the date of your death, that
you become Disabled or you terminate employment by reason of Normal Retirement
or Early Retirement. For purposes of this Section 5, “Disabled” refers to a
permanent and total disability as approved by the Committee, “Normal Retirement”
means the retirement of an employee on or after age 65 and “Early Retirement”
means the retirement of an employee with the consent of the Committee. No
transfer by will or the applicable laws of descent and distribution of any
Shares which vest by reason of your death shall be effective to bind the Company
unless the Committee administering the Plan shall have been furnished with
written notice of such transfer and a copy of the will or such other evidence as
the Committee may deem necessary to establish the validity of the transfer.

 

2


--------------------------------------------------------------------------------


 

6.

Restriction on Transfer.

Until the Shares vest pursuant to Section 3, Section 4 or Section 5 hereof, none
of the Shares may be sold, assigned, transferred, pledged, attached or otherwise
encumbered, and no attempt to transfer the Shares, whether voluntary or
involuntary, by operation of law or otherwise, shall vest the transferee with
any interest or right in or with respect to the Shares.

 

7.

Issuance and Custody of Certificates.

(a)           The Company shall cause the Shares to be issued in your name,
either by book-entry registration or issuance of a stock certificate or
certificates, which certificate or certificates shall be held by the Company.
The Shares shall be restricted from transfer and shall be subject to an
appropriate stop-transfer order. If any certificate is issued, the certificate
shall bear an appropriate legend referring to the restrictions applicable to the
Shares.

(b)           If any certificate is issued, you shall be required to execute and
deliver to the Company a stock power or stock powers relating to the Shares as a
condition to the receipt of this Award of Restricted Stock.

(c)           After any Shares vest pursuant to Section 3, Section 4 or
Section 5 hereof, and following payment of the applicable withholding taxes
pursuant to Section 9 hereof, the Company shall promptly cause such vested
Shares (less any Shares withheld to pay taxes), free of the restrictions and/or
legend described in Section 7(a) hereof, to be delivered, either by book-entry
registration or in the form of a certificate or certificates, registered in your
name or in the names of your legal representatives, beneficiaries or heirs, as
the case may be.

 

8.

Distributions and Adjustments.

(a)           If any Shares vest subsequent to any change in the number or
character of the Common Stock of the Company (through any stock dividend or
other distribution, recapitalization, stock split, reverse stock split,
reorganization, merger, consolidation split-up, spin-off, combination,
repurchase or exchange of shares or otherwise), you shall then receive upon such
vesting the number and type of securities or other consideration which you would
have received if such Shares had vested prior to the event changing the number
or character of the outstanding Common Stock.

 

3


--------------------------------------------------------------------------------


(b)           Any additional shares of Common Stock of the Company, any other
securities of the Company and any other property (except for cash dividends or
other cash distributions) distributed with respect to the Shares prior to the
date or dates the Shares vest shall be subject to the same restrictions, terms
and conditions as the Shares to which they relate and shall be promptly
deposited with the Secretary of the Company or a custodian designated by the
Secretary.

(c)           Any cash dividends or other cash distributions payable with
respect to the Shares shall be distributed to you at the same time cash
dividends or other cash distributions are distributed to shareholders of the
Company generally.

 

9.

Taxes.

(a)           You acknowledge that you will consult with your personal tax
advisor regarding the income tax consequences of the grant of the Shares,
payment of dividends on the Shares, the vesting of the Shares and any other
matters related to this Agreement. In order to comply with all applicable
federal, state, local or foreign income tax laws or regulations, the Company may
take such action as it deems appropriate to ensure that all applicable federal,
state, local or foreign payroll, withholding, income or other taxes, which are
your sole and absolute responsibility, are withheld or collected from you.

(b)           In accordance with the terms of the Plan, and such rules as may be
adopted by the Committee administering the Plan, you may elect to satisfy any
applicable tax withholding obligations arising from the receipt of, or the lapse
of restrictions relating to, the Shares by (i) delivering cash (including check,
draft, money order or wire transfer made payable to the order of the Company),
(ii) having the Company withhold a portion of the Shares otherwise to be
delivered having a Fair Market Value equal to the amount of such taxes, or
(iii) delivering to the Company shares of Common Stock having a Fair Market
Value equal to the amount of such taxes. The Company will not deliver any
fractional Share but will pay, in lieu thereof, the Fair Market Value of such
fractional Share. Your election must be made on or before the date that the
amount of tax to be withheld is determined.

 

10.

General Provisions.

(a)           Interpretations. This Agreement is subject in all respects to the
terms of the Plan. A copy of the Plan is available upon your request. Terms used
herein which are defined in the Plan shall have the respective meanings given to
such terms in the Plan, unless otherwise defined herein. In the event that any
provision of this Agreement is inconsistent with the terms of the Plan, the
terms of the Plan shall govern. Any question of administration or interpretation
arising under this Agreement shall be determined by the Committee administering
the Plan, and such determination shall be final, conclusive and binding upon all
parties in interest.

(b)           No Right to Employment or Board Service. Nothing in this Agreement
or the Plan shall be construed as giving you the right to be retained as an
employee of the Company or to continue to serve on the Company’s Board of
Directors. In addition, the Company may at any time dismiss you from employment,
free from any liability or any claim under this Agreement, unless otherwise
expressly provided in this Agreement.

 

4


--------------------------------------------------------------------------------


(c)           Securities Matters. The Company shall not be required to deliver
any Shares until the requirements of any federal or state securities or other
laws, rules or regulations (including the rules of any securities exchange) as
may be determined by the Company to be applicable are satisfied.

(d)           Headings. Headings are given to the sections and subsections of
this Agreement solely as a convenience to facilitate reference. Such headings
shall not be deemed in any way material or relevant to the construction or
interpretation of this Agreement or any provision hereof.

(e)           Governing Law. The internal law, and not the law of conflicts, of
the State of Minnesota will govern all questions concerning the validity,
construction and effect of this Agreement.

(f)            Notices. You should send all written notices regarding this
Agreement or the Plan to the Company at the following address:

 

St. Jude Medical, Inc.

 

One Lillehei Plaza

 

St. Paul, MN 55117

 

Attn.: Stock Plan Administrator

(g)           Award Certificate. This Restricted Stock Award Agreement is
attached to and made part of an Award Certificate and shall have no force or
effect unless such Award Certificate is duly executed and delivered by the
Company to you.

* * * * * * * *

 






5


--------------------------------------------------------------------------------